Russell, J.,
dissenting. A strict construction of all criminal statutes is so essential to the safety of the individual citizen, and the right of the legislature to make laws is so distinct from the *849duty of the courts in construing them, that I am unable to concur in the judgment of the majority of the court. Personally I am in hearty sympathy with the result sought to be attained by such a construction as my brethren give the game law (Acts 1911, p. 137); but as it is our duty in construing statutes to give words their plain and ordinarily accepted meaning, the inclusion or insertion into the game law of a chance shot is, in my opinion, nothing but legislation by' judicial amendment; and the courts have no power to make laws. I do not use the expression “chance shot” intending to convey the impression that the discharge. of the defendant’s gun was accidental. I assume, from the evidence, that he intended to shoot, and did shoot, at the .partridge. But when the General Assembly had before it the subject of protecting.' our game, with full power and discretion in the premises, it penalized only three classes .of acts which might tend to diminish game or prevent its increase. It was made unlawful to “hunt, kill, or destroy by any means whatsoever.” We all know the popular meaning of the words “to hunt,” or to go hunting, and the legislature knew that when intent to hunt or go hunting had been succeeded by the preparation, and thereafter became an actual fact, game was likely to be destroyed. And, so, hunting within a designated period was prohibited. And, as clearly showing what was in legislative contemplation, 'as explanatory of the meaning-attached to “hunt,” the other words used in the context are “kill, or destroy .by any means whatsoever.” The word “destroy” could perhaps have been omitted, because it is included in “kill.” Death is destruction, so far as concerns the propagation and increase of game. The purpose of the legislature was to preserve the life of a certain class of animals during certain seasons. It was within its power to have prohibited the shooting at birds, but it did not do so; and I think the language actually used supplies the reason for the omission. Hunting (although no birds might be killed) would tend to drive them away, and perhaps to interfere with their mating, and with other steps in propagating. Killing or in any way destroying the game would prevent its increase. So the legislature passed a law against game murder; but it did not include assault with intent to murder, except 'in so far as that the crime denounced by the act of 1911 is a misdemeanor, and any one who attempts to kill or in any way destroy the game *850mentioned in the law can (certainly under appropriate allegations) be convicted of the attempt and likewise punished as for a misdemeanor. Penal Code, § 1066 (7).
A conviction of an attempt to kill the partridges might be sustained in the present case. But I can not approve, as a legal instructipn, a charge that a man who has his gun with him, while hauling corn, is “hunting,” any more than that it would be “hunting” if I should shoot at a bird which passed the open window where I was reading. If the bird that I killed was within the prohibited class, and the time at which the gun was discharged was within the restricted season, I might be convicted of killing the bird, or destroying it. But if, in attempting to kill it, I missed my aim, I could hardly be said to be guilty of “hunting,” in the proper acceptation of that term, unless the game law of 1911 was intended to penalize and punish poor marksmanship.